DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 2, 2022 has been entered.

Response to Arguments
Applicant's arguments filed on April 26, 2022 have been fully considered but they are not persuasive. 
Applicant’s Argument(s):
	Regarding claim 1, the Applicant  argues that “neither Ye nor Kenyon nor Delshadpour either in combination or individually teach a retimer that includes an equalizer, a clock recovery circuit, a sample and hold (S/H) circuit and a linear driver. The Examiner states that FIG. 1 of Ye teaches, on page 4 of the instant Office Action, a retimer. Applicant respectfully disagrees. FIG. 1 of Ye teaches an equalizer, not a retimer. The equalizer in FIG. 1 of Ye includes a subtractor 10, an edge sampler 20, a data sampler 30, a clock and data recovery (CDR) circuit 40, a flip-flop (FF) 50, a feedback filter 60 and a filter controller 70 (Ye, paragraph [0038]).”
	Examiner’s Response:
Regarding the arguments set forth above, Examiner disagrees with the Applicant and submits that combination of Ye, Kenyon, and Delshadpour renders claim 1 obvious because a recitation of the intended use of the claimed invention (i.e., retiming) must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, combination of Ye, Kenyon, and Delshadpour disclose a retimer comprising: an equalizer configured to receive an input signal and output an equalized signal; a clock recovery circuit configured to receive the equalized signal and output a clock signal; a sample and hold (S/H) circuit configured to receive the equalized signal and the clock signal and output a retimed signal; and a linear driver configured to receive the retimed signal and output a recovered signal. See the rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al. (hereinafter referred to as “Ye”, US 2014/0140385) in view of Kenyon (US 10,305,704), and further in view of Delshadpour et al. (hereinafter referred to as “ Deshadpour, US 2020/0409444).
As to claim 1, Ye teaches a circuit comprising (Fig. 1, 100) comprising: a retimer comprising: an equalizer configured to receive an input signal and output an equalized signal (Fig. 1, Feedback filter 60 and subtractor 10); a clock recovery circuit configured to receive the equalized signal and output a clock signal (Fig. 1, CDR 40); and a sample and hold (S/H) circuit configured to receive the equalized signal and the clock signal and output a retimed signal (Fig. 1, Data sampler 30 and FF 50).
Ye does not expressly teach a linear driver configured to receive the retimed signal and output a recovered signal.
 Kenyon further teaches a retimier comprising: a DFE, a retime/CDR, wherein the output of the retime is received by a driver (Figs. 1 and 10).
It would have been obvious to one of ordinary skill in the art to output a recovered signal using a driver that receives the retimed signal in order to output and deliver the recovered signal for further processing.
Delshadpour further teaches a retimer comprising: outputting a recovered signal using a linear driver (Figs. 1A and 1B, LD 40 and 70, paragraphs [0031] and [0032]).
It would have been obvious to one of ordinary skill in the art to use a linear driver to output the recovered signal in order to drive the retimed signal to a connected device for further processing.
As to claim 8, Ye further teaches that the retime is configured to be placed after a channel (Fig. 1, paragraph [0003]).

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ye in view of Kenyon, further in view of Delshadpour, and further in view of Craddock et al. (hereinafter referred to as “Craddock”). 
As to claim 2, Ye, Kenyon, and Delshadpour do not expressly teach that the S/H circuit is further configured to preserve a voltage of the equalized signal in the retimed signal.
Craddock further teaches that S/H circuit is configured to preserve a voltage of the equalized signal in the retimed signal (paragraphs [0046] and [0048]).
It would have been obvious to one of ordinary skill in the art that the S/H circuit preserve a voltage of the equalized signal in the retimed signal preserve a voltage of the equalized signal in the retimed signal for a holding period to be used to generate a recovered signal.
As to claim 3, Ye, Kenyon, and Delshadpour do not expressly teach that the S/H circuit is further comprises a first track and hold  (T/H) circuit and a second T/H circuit.
Craddock further teaches that the S/H circuit comprises first and second T/H circuits (paragraphs [0046] and [0048]). It is noted that, given the claim its broadest reasonable interpretation, the first and second T/H circuits are the same.
It would have been obvious to one of ordinary skill in the art that the S/H circuit comprises a T/H circuit in order to sample or track the equalized signal.

Allowable Subject Matter
Claims 11, 13-16, and 17-22 are allowed. Claims 4-7 and 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRESHTEH N AGHDAM whose telephone number is (571)272-6037. The examiner can normally be reached Monday-Friday 10:30-7:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRESHTEH N AGHDAM/Primary Examiner, Art Unit 2632